              Case 2:21-cr-00044-JAM Document 16 Filed 04/12/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:21-CR-44-JAM
12                                Plaintiff,             STIPULATION TO CONTINUE STATUS
                                                         CONFERENCE AND EXCLUDE TIME PERIODS
13                          v.                           UNDER SPEEDY TRIAL ACT; FINDINGS AND
                                                         ORDER
14   TYSON FARRELL,
                                                         DATE: April 13, 2021
15                               Defendant.              TIME: 9:30 a.m.
                                                         COURT: Hon. John A. Mendez
16

17          This case was set for a status conference on April 13, 2021. By this stipulation, the parties
18 request that the Court continue the status conference to June 1, 2021, and to exclude time under Local

19 Code T4, as well under the Court’s General Orders, for the reasons set forth below.

20          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the
21 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to

22 continue all criminal matters to a date after June 1. This and other General Orders, both previous and

23 subsequent, were entered to address public health concerns related to COVID-19.

24          Although the General Orders address the district-wide health concern, the Supreme Court has
25 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

26 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

27 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

28 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:21-cr-00044-JAM Document 16 Filed 04/12/21 Page 2 of 4


 1 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 2 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 3 or in writing”).

 4          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 5 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 6 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 7 the ends of justice served by taking such action outweigh the best interest of the public and the

 8 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 9 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

10 ends of justice served by the granting of such continuance outweigh the best interests of the public and

11 the defendant in a speedy trial.” Id.

12          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

13 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

14 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

15 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

16 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

17 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

18 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

19 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

20 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

21          In light of the societal context created by the foregoing, this Court should consider the following

22 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

23 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

24 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

25 pretrial continuance must be “specifically limited in time”).

26

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:21-cr-00044-JAM Document 16 Filed 04/12/21 Page 3 of 4


 1                                              STIPULATION

 2         1.      By this stipulation, the United States and defendant Eric Daniel Hancock, through his

 3 undersigned counsel, move to continue the status conference until June 1, 2021, and to exclude time

 4 between April 13, 2021, and June 1, 2021, under Local Code T4 and under the Court’s General Orders.

 5         2.      The parties agree and stipulate, and request that the Court find the following:

 6                 a)     The government has represented that the discovery associated with this case

 7         includes approximately 110 pages of investigative reports in electronic form. The government

 8         anticipates producing additional discovery in the near future as it becomes available. All of this

 9         discovery has been either produced directly to counsel or has been made available for inspection

10         and copying.

11                 b)     Counsel for the defendant desires additional time to review the discovery, develop

12         the case, conduct investigation, consult with her client, discuss potential resolution, and to

13         explain the consequences and guidelines. There have been various delays in the evidence

14         inspection because of out-of-town coordination for many schedules.

15                 c)     Defense counsel represents and believes that failure to grant additional time as

16         requested would deny Mr. Hancock the reasonable time necessary for effective preparation,

17         considering the exercise of due diligence.

18                 d)     The government does not object to this continuance.

19                 e)     Nothing in this stipulation and order shall preclude a finding that other provisions

20         of the Speedy Trial Act dictate that additional time periods are excludable from the period within

21         which a trial must commence

22                 f)     In addition to the public health concerns cited by General Order 611 and

23         presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

24         this case because some of investigation defense counsel seeks has required travel around the

25         state, which has been hampered by concerns for health and safety. Defense counsel and defense

26         investigators have been encouraged to telework and minimize personal contact to the greatest

27         extent possible, and to that end would be best served by delaying any investigation that could

28         require inter-personal contact.

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:21-cr-00044-JAM Document 16 Filed 04/12/21 Page 4 of 4


 1                  g)       Based on the above-stated findings, the ends of justice served by continuing the

 2          case as requested outweigh the interest of the public and the defendant in a trial within the

 3          original date prescribed by the Speedy Trial Act.

 4                  h)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 5          et seq., within which trial must commence, the time period of April 13, 2021 to June 1, 2021,

 6          inclusive, is deemed excludable pursuant the Court’s General Orders, in the interest of public

 7          health and safety, as well as to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it

 8          results from a continuance granted by the Court at defendant’s request on the basis of the Court’s

 9          finding that the ends of justice served by taking such action outweigh the best interest of the

10          public and the defendant in a speedy trial, and pursuant to the Court’s General Orders, in light of

11          the public safety concerns created by the COVID-19 pandemic.

12          3.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

13 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

14 must commence.

15          IT IS SO STIPULATED.

16    Dated: April 9, 2021                                    PHILLIP A. TALBERT
                                                              Acting United States Attorney
17
                                                              /s/ JAMES R. CONOLLY
18                                                            JAMES R. CONOLLY
                                                              Assistant United States Attorney
19

20    Dated: April 9, 2021                                    /s/ TIMOTHY ZINDEL
                                                              TIMOTHY ZINDEL
21                                                            Assistant Federal Defender
                                                              Counsel for Defendant
22                                                            TYSON FARRELL
23

24                                           FINDINGS AND ORDER
25          IT IS SO FOUND AND ORDERED this 9th day of April, 2021.
26                                                      /s/ John A. Mendez
                                                        THE HONORABLE JOHN A. MENDEZ
27
                                                        UNITED STATES DISTRICT COURT JUDGE
28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
